97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Brian D. GALE, DM, Appellant,v.PODIATRY INSURANCE COMPANY OF AMERICA, a foreign mutual, Appellee.
No. 95-4066.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 24, 1996.Decided Oct. 2, 1996.

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Dr. Brian D. Gale appeals from the district court's1 grant of summary judgment in favor of Podiatry Insurance Company of America (PICA).  Having carefully reviewed the record and the parties' briefs, we conclude that the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE PATRICK A. CONMY, United States District Judge for the District of North Dakota